Title: From George Washington to William Duer, 3 February 1777
From: Washington, George
To: Duer, William



Dear Sir
Head Quarters Morris town 3d Feby 1777

I had the pleasure of receiving yours of the 28 January by Mr Sacket, who communicated to me the Measures which had been planned by you and him, for forwarding the military Operations on your Side, and which I most sincerely wish had been carried into Execution.
I attribute our ill success in the Neighbourhood of Kingsbridge to the Same Cause that you do. I was apprehensive from the Manner in which the Scene opened that nothing great was to be expected, but I hoped that the Country was not to be given up, altho no Attempt was made upon the Fort.
I shall say but little to you by way of Letter as I shall communicate my Sentiments in a confidential Manner to Mr Sacket, I will only observe, that altho I could easily find a pretence for changing the command in your quarter, it would answer no end to appoint either of the three Brigadier Generals that you mention, because they would be commanded by the two provincial Major General already there.
From the Accounts which I have recd from Colo. Henry Livingston, I do not find that there is a probability of filling more Regiments in the State of New York than are already commissioned, if there was, I should take a pleasure in conferring the command, which you desire upon Mr Jno. Livingston tho’ a stranger to me, but for one Reason, and that is, that the appointment of a young Gentleman who has never served, to so high a Rank, would probably give disgust to many Officers of long standing who are still in inferior Stations. But I would wave this objection provided I could be any ways assured that Mr Livingston’s Interest in conjunction with that of a good Colonel and Major would raise a Regiment. Have you fixed upon any person in your own mind proper for the command? If you have not, what think you of Lieut. Colo. Weissenfeldts, he is an excellent Officer and of approved

Bravery. There is also Colo. Malcolm to whom I offered a Regiment, but he candidly told me that he did not think he could raise one upon his own Interest. Perhaps his joined to Mr Livingston’s might do it. I shall be glad to hear your Sentiments on this Matter.
